DETAILED ACTION
The present application is being examined under the AIA  first to invent provisions. 

	This Office Action is in response to the Amendments and Arguments filed on 12 January 2021.  As directed by Applicant, Claims 1, 15 and 16 have been amended. Claim 17 is new and includes subject matter originally found in claim 15, and no additional claims have been canceled.  Thus, Claims 1-9 and 15-17 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pazzaglia ‘536 (U.S. Patent 4,956,536) in view of Pazzaglia ‘476 (U.S. Patent 4,571,476).
 Regarding claim 1, Pazzaglia ‘536 disclose an apparatus for welding a predetermined geometric profile shape (“can” shape, Abstract) from an associated sheet material (2) comprising: a positioning assembly including a base member (9) and a frame (1) that is operable to receive the associated sheet material, configure the associated sheet material in a predetermined orientation and translate the associated sheet material along a process direction (direction F, Fig. 1); a guide member (Pazzaglia ‘536, 4, ‘z’ section) attached to the base member that is configured to guide a first longitudinal edge and a second longitudinal edge of the associated sheet material into adjacent overlapping alignment along the process direction (embodiment of 4 determines overlap, column 3 line 13 ); and a welding assembly for welding a seam between the first longitudinal edge and the second longitudinal edge of the associated sheet material (weld rollers 10,11).  However, Pazzaglia ‘536 does not disclose  wherein at least one surface of the guide member is movable relative to a body of the guide member to adjust a lateral position of at least one of the first or second longitudinal edges of the associated sheet material for achieving a desired overlap.
at least one surface (blocks 6) of the guide member is movable relative to a body (9) of the guide member to adjust a lateral position (overlapped edges are moved laterally to create overlap) of at least one of the first or second longitudinal edges of the associated sheet material for achieving a desired overlap (Abstract, figs. 2 & 3, column 3 lines 4-9, “An original feature is that the said blocks 6 can be positioned, one with respect to the other, in such a way as to vary at will, within predetermined limits, both the extent of the overlap of the ends, one with respect to the other, of the strips to be welded, and the spacing there in between.”).  Thus it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Pazzaglia ‘536 with Pazzaglia  ‘476, to have adjustable blocks being able to move in a lateral position to change the relationship of the blocks and the overlap of the edges, in order to adjust for different materials or thicknesses or parameters, in order to have a more versatile device to make tubes.

Claim 2, 3, 8 is/are rejected under 35 U.S.C. 103 as being obvious over Pazzaglia ‘536 (U.S. Patent 4,956,536) and Pazzaglia ‘476 (U.S. Patent 4,571,476) in view of Hartz (U.S. Patent 4,912,292).

Regarding claim 2, Pazzaglia ‘536 and Pazzaglia ‘476 discloses all the limitations of claim 1, as above, but do not further disclose wherein the guide member includes a body having a first channel configured for receiving the first longitudinal edge of the associated sheet material and a second channel configured for receiving the second longitudinal edge of the associated sheet material, the first channel and second channel each include a distal end and a opposite proximal end wherein the associated sheet (9, Fig. 3) includes a body having a first channel (40) configured for receiving the first longitudinal edge (44) of the associated sheet material and a second channel (42) configured for receiving the second longitudinal edge (46) of the associated sheet material, the first channel and second channel each include a distal end and a opposite proximal end (ends seen in fig. 3) wherein the associated sheet material is configured to be received at the distal ends and guided into adjacent alignment at the proximal ends (Hartz, column 3 line 38-47).  Pazzaglia ‘536 does teach that his guiding member (4) controls the overlap, but is not specific to how.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Pazzaglia ‘536 and Pazzaglia ‘476 with the teachings of Hartz, to add the ‘z’ guide of Hartz to have the ends move through the guide and end up overlapped, in order to well make can bodies in a conventional way to create can bodies with the appropriate overlap, using the teaching of Hartz to specifically do that which Pazzaglia ‘536 indicates.

Regarding claim 3, Pazzaglia ‘536 and Pazzaglia ‘476 in view of Hartz teaches all the limitations of claim 2, as above but does not further teach, in the combination thus far, an apparatus wherein at least one of the first channel and second channel includes a generally tapered U-shaped profile such that the distal end includes a first profile shape having a first channel width and the proximal end includes a second profile shape having a second channel width, the first channel width being greater than the second channel width.   However, Hartz does further teach a wherein at least one of the first channel and second channel includes a generally tapered U-shaped profile such havinq a first channel width and the proximal end includes a second profile shape havinq a second channel width, the first channel width beinq greater than the second channel width (Figs. 6-8 which are sections of fig. 4,  showing the narrowing of the distance between the channels along the length, from the distal end to the proximal end)) .  

Regarding claim 8, Pazzaglia ‘536 and Pazzaglia ‘476 and Hartz teach all the limitations of claim 2, as above, and further teach an apparatus comprising a plurality of arms (Pazzaglia ‘536, fig. 2, elements 6,7 and 8)  attached to the frame (9), each arm including a roll (5) , wherein at least one roll is configured to be translated inwardly against the associated sheet material and outwardly away from the associated sheet material to adjust a radial position of the associated sheet material, wherein the plurality of arms are aligned along a common plane on the frame and are radially spaced about a circumference of the associated sheet material (Pazzaglia ‘536, Fig. 2, all seen in same plane spaced radially around body of sheet material).  

Claims 4, 15 and 16 is/are rejected under 35 U.S.C. 103 as being obvious over Pazzaglia ‘536 (U.S. Patent 4,956,536) and Pazzaglia ‘476 (U.S. Patent 4,571,476) in view of Hartz (U.S. Patent 4,912,292) and further in view of Nilsen (U.S. Patent 4,341,943).


However, Hartz already teaches such  “at least one elongated segments” (Hartz, column 1 lines 35-48, at least fig. 3 element 9, made up of different sections).  Further, Nilson teaches “ wherein at least one of the first and second channels includes at least one elongated segment, the at least one elongated segment being configured to be movable relative to the body of the guide member to adjust a lateral position of at least one of the first or second longitudinal edges of the associated sheet material for achieving a desired overlap." (Nilson, Abstract, column 4 lines 7-14; “adjustable”  figs. 3,4,6 and 7;  column 8, lines 23-28, adjusting for intimate contact).  It would therefore have been obvious to one having ordinary skill in the art at the time of the filing to modify Pazzaglia ‘536 and Pazzaglia ‘476 in view of Hartz with Nelson, to have the ends of the body adjustable, made possible with elongated sections of the z-bar,  in order for the z-bar to be more versatile and so it would not only be used for one process or with one type of metal sheet, for instance, but accommodate different thicknesses and sizes.

Regarding claim 15, Pazzaglia ‘536 discloses a method of welding a sheet material into a predetermined geometrical profile shape, the method comprising: translating a sheet material along a process direction (F); (fig. 2, one of arms with rollers, see claim 20) inwardly against the sheet material or outwardly away from the sheet material as the sheet material is translated along the process direction (Pazzaglia ‘536, claim 20); and welding the first longitudinal edge to the second longitudinal edge.(Pazzaglia ‘536, discloses this as a next step done with electrode rollers, column 1 line 10, column 4 line 47).
Pazzaglia ‘536 does not disclose receiving a first longitudinal edge of the sheet material within a first channel of a guide member and a second longitudinal edge of the sheet material within a second channel of the guide member; adjusting a level of overlap of the first longitudinal edge and the second longitudinal edge by positioning the sheet material within the guide member, at least one of the first and second channels of the guide member including at least one elongated segment, the at least one elongated segment being movable relative within the channel of the guide member to adjust a lateral position of at least one of the first and second longitudinal edges of the sheet material.

It would have been obvious to one having ordinary skill in the art at the time of the filing to provide Pazzaglia ‘536 with a z-guide, as these are conventionally used in the art and Pazzaglia ‘536 himself mentions a guide but does not break it down to precisely its components.
Pazzaglia  ‘476 teaches at least one surface of the guide member is movable relative to a body of the guide member to adjust a lateral position of at least one of the first or second longitudinal edges of the associated sheet material for achieving a desired overlap (Pazzaglia ‘476, Abstract, figs. 2 & 3, column 3 lines 4-9, “An original feature is that the said blocks 6 can be positioned, one with respect to the other, in such a way as to vary at will, within predetermined limits, both the extent of the overlap of the ends, one with respect to the other, of the strips to be welded, and the spacing there in between.”).  Thus it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Pazzaglia ‘536 with Pazzaglia  ‘476, to have adjustable blocks being able to move in a lateral position to change the relationship of the blocks and the overlap of the edges, in order to adjust for different materials or thicknesses or parameters, in order to have a more versatile device to make tubes.

Regarding the overlap and adjusting for it, however, Hartz already teaches such  “at least one elongated segments” (Hartz, column 1 lines 35-48, at least fig. 3 element 9, made up of different sections).  Nilson further teaches adjusting a level of overlap of the first longitudinal edge and the second longitudinal edge by positioning the sheet material within the guide member, at least one surface of the guide member being movable relative to a body of the guide member to adjust a lateral position of at least one of the first or second longitudinal edges of the associated sheet material for achieving a desired overlap;. (Nilson, Abstract, column 4 lines 7-14;  figs. 3,4,6 and 7;  column 8, lines 23-28, “By adjusting portions of the Z-bar, the edges of the sheet material may be in intimate overlapping relationship…or such edges may be in continuous abutting relationship”).  It would therefore have been obvious to one having ordinary skill in the art at the time of the filing to modify Pazzaglia ‘536 in view of Hartz with Nelson, to have the ends of the body adjustable, made possible with elongated sections of the z-bar,  in order for the z-bar to be more versatile and so it would not only be used for one process or with one type of metal sheet, for instance, but accommodate different thicknesses and sizes.

Regarding claim 17, Pazzaglia ‘536 and Pazzaglia ‘476 in view of Hartz,  and Nilsen teaches all the limitations of claim 15, as above, and further teaches wherein at least one of the first or second channels includes at least one elongated segment, the at least one elongated segment being movable within the channel of the guide member to adjust a lateral position of at least one of the first and second longitudinal edges of the sheet material. (Pazzaglia ‘476, Abstract, figs. 2 & 3, column 3 lines 4-9, this is noted in the rejection above, that the blocks 6 can be adjusted to “vary at will the overlap…and the spacing in between” meaning the lateral positions of the edges next to each other; thus, this limitation would have been met in a previous combination).

Regarding claim 16, Pazzaglia ‘536 and Pazzaglia ‘476 in view of Hartz,  and Nilsen teaches all the limitations of claim 17, as above, and further teaches a method comprising adjusting at least one of the first channel or second channel (this is done in the combination explaining the rejection of claim 15) to position the first longitudinal edge relative to the second longitudinal edge of the sheet material prior to welding (Pazzaglia ‘536, column 2 lines 52-60; ”the two longitudinal edges approach and overlap partly…[to] maintain the edges faultlessly parallel, and fed ultimately into a pair of seam weld rollers).


Claim 5 is/are rejected under 35 U.S.C. 103 as being obvious over Pazzaglia ‘536 (U.S. Patent 4,956,536) and Pazzaglia ‘476 (U.S. Patent 4,571,476) in view of Hartz (U.S. Patent 4,912,292) and further in view of Nilsen (U.S. Patent 4,341,943) and further in view Gysi (U.S. Patent 6,750,420).

Regarding claim 5, Pazzaglia ‘536 and Pazzaglia ‘476 in view of Hartz and Nilsen teaches all the limitations of claim 5, as above, but do not further precisely teach a welding apparatus including:  a controller that is configured to control the welding apparatus such that the at least one elongated segment is automatically movable relative to the body of the guide member to adjust the lateral position of at least one of the first or second longitudinal edges of the associated sheet material as the associated sheet material is linearly translated along the process direction.  
control system, column 3 lines 6-14; inspection devices can take corrective action) that is configured to control the welding apparatus such that the at least one elongated segment (these are the elongated segments of the other secondary references) is automatically movable relative to the body of the guide member to adjust the lateral position of at least one of the first or second longitudinal edges of the associated sheet material as the associated sheet material is linearly translated along the process direction.    Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Pazzaglia ‘536 in view of Hartz, and Nilsen with a further teaching of Gysi, in order to automatically adjust the size or the overlap and take corrective action in order to maintain good positioning for welding, and thus a controller would be helpful and obvious to add.

Claim 6 is/are rejected under 35 U.S.C. 103 as being obvious over Pazzaglia ‘536 (U.S. Patent 4,956,536) and Pazzaglia ‘476 (U.S. Patent 4,571,476) in view of Hartz (U.S. Patent 4,912,292) Nilsen (U.S. Patent 4,341,943) and Gysi (U.S. Patent 6,750,420)  and further in view of Kaga (U.S. Patent 2011/0163074).
Regarding claim 6,  Pazzaglia ‘536 and Pazzaglia ‘476 in view of Hartz, Nilsen, and Gysi teach all the limitations of claim 5, as above, but do not further teach a welding apparatus including: a sensor configured to sense an overlap of the first longitudinal edge relative to the second longitudinal edge of the associated sheet material and generate an overlap signal.   However, Kaga teaches “a welding apparatus including: a sensor configured to sense an overlap of the first longitudinal edge relative to the second longitudinal edge of the associated sheet material and generate an overlap (element 75, ¶135, “laser distance meter”, to “detect… on the basis of the signal…the overlapping portions of the metal plates” and this determines how the other parts of the welding apparatus will function to perform the welding).  The advantage of such a detector is to optimize automatically the timing and arrangement for performing the laser welding between the ends of the body.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Pazzaglia ‘536 in view of Hartz, Nilsen, and Gysi with a teaching of Kada, to add a sensor to the overlapping section to be welded, to optimize automatically the timing and arrangement for performing the laser welding between the ends of the body. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being obvious over Pazzaglia ‘536 (U.S. Patent 4,956,536) and Pazzaglia ‘476 (U.S. Patent 4,571,476) in view of Hartz (U.S. Patent 4,912,292) Nilsen (U.S. Patent 4,341,943) and Gysi (U.S. Patent 6,750,420)  and Kaga (U.S. Patent 2011/0163074) and further in view of Minamida (U.S. Patent 4,649256)

Regarding claim 7,  Pazzaglia ‘536 and Pazzaglia ‘476 in view of Hartz, Nilsen, Gysi and Kaga teach all the limitations of claim 6, as above, but do not further teach in the current combination a welding apparatus wherein the controller is further configured to: receive the overlap signal; analyze the overlap signal to determine whether the sensed overlap conforms with a preselected overlap; move at least one of the plurality of elongated segments until the sensed overlap conforms to the preselected overlap; and control the welding apparatus to weld the first and second longitudinal edges in coordination with advancement of the associated sheet material as it translates along column 5 line 24-27).  The signal from the “overlapping” is taught in Kaga.  Here, in Minamida, though, the signal of the position is analyzed against a predetermined position, which then helps to determine further processing.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Pazzaglia ‘536 in view of Hartz, Nilsen, Gysi and Kaga, with the teaching of Minamida, in order to analyze the signal in order to determine the position of the edges compared to a predetermined position in order to know how to proceed with further processing and what type of process is further needed.


Claim 9 is/are rejected under 35 U.S.C. 103 as being obvious over Pazzaglia ‘536 (U.S. Patent 4,956,536) and Pazzaglia ‘476 (U.S. Patent 4,571,476) in view of Hartz (U.S. Patent 4,912,292) and further in view of Gysi (U.S. Patent 6,750,420).

Regarding claim 9, Pazzaglia ‘536 and Pazzaglia ‘476 in view of Hartz teaches all the limitations of claim 8, as above, but does not further teach a welding apparatus including: a controller that is configured to control the welding apparatus such that at least one of the plurality of rolls can be automatically translated inwardly against the associated sheet material and outwardly away from the associated sheet material to 
However, Gysi teaches a welding apparatus including: a controller (control system, column 3 lines 6-14; inspection devices can take corrective action) that is configured to control the welding apparatus such that at least one of the plurality of rolls can be automatically translated inwardly against the associated sheet material and outwardly away from the associated sheet material to adjust the radial position of the associated sheet material as the associated sheet material is translated along the process direction (Gysi, figs. 5-7,  Can be seen in how controls and can adjust for changes).   Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Pazzaglia ‘536 in view of Hartz with a teaching of Gysi, in order to automatically adjust rollers in order to maintain good positioning for welding, and thus a controller would be helpful and obvious to add for quick and responsive control when welding..
Response to Arguments
The Objection to the Drawings has been remedied and the objection is withdrawn.  The 112 rejections have been remedied and are withdrawn.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.   The amended language is rejected over an additional reference by the same inventor as the primary reference.  This secondary reference specifically deals with the issue of the edges/ surface being “movable” relative to each (Remarks, p. 7; see citations in rejection above).  It would be obvious to incorporate such surfaces into the invention (rejection see above).

Please contact Examiner regarding any questions or concerns.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                                                                                                                                                                                                                                
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715